Case: 18-20193     Document: 00515654941          Page: 1    Date Filed: 11/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 30, 2020
                                   No. 18-20193
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   George Yarbrough,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-411-1


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          In the spring of 2018, the district court sentenced George Yarbrough
   to a statutory maximum ten-year sentence for threatening to kill a federal
   judge. The sole issue of Yarbrough’s appeal is a special condition of his
   supervised release requiring him to take all prescribed mental health
   medications. The United States concedes that the condition is improper


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-20193        Document: 00515654941             Page: 2      Date Filed: 11/30/2020




                                         No. 18-20193


   because the district court did not orally pronounce it at sentencing. 1 We
   agree. We vacate the sentence in part and remand to the district court to
   amend its written judgment.
           In the time since the district court sentenced Yarbrough, we have
   clarified the governing law. When a district court imposes discretionary
   conditions of supervised release—those not required by 18 U.S.C.
   § 3583(d)—it must orally pronounce them at sentencing. United States v.
   Diggles, 957 F.3d 551, 558–59 (5th Cir. 2020) (en banc), cert. denied, --- S. Ct.
   ---, 2020 WL 6551832 (mem.) (Nov. 9, 2020). The court does not necessarily
   have to pronounce them verbatim; it is enough to adopt a document where
   they are listed, such as the Presentence Investigation Report (PSR) or a
   standing order. Id. at 561–62; United States v. Grogan, 977 F.3d 348, 350 (5th
   Cir. 2020) (Clement, J.).
           But one thing a court cannot do is impose altogether new conditions
   in the written judgment. “[W]hen there is a conflict between a written
   sentence     and    an    oral    pronouncement,        the    oral    pronouncement
   controls.” United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001) (per
   curiam) (citation omitted). Then, “any burdensome . . . restrictions added in
   the written judgment must be removed.” United States v. Bigelow, 462 F.3d
   378, 383 (5th Cir. 2006) (quoting United States v. Rosario, 386 F.3d 166, 168
   (2d Cir. 2004)).
           The written judgment here includes a discretionary condition
   requiring Yarbrough to pay for and take all prescribed mental health
   medications. See 18 U.S.C. § 3583(d). Yet the parties agree that the district


           1
              Although the Government’s concession is “entitled to great weight, . . . our
   judicial obligations compel us to examine independently the errors confessed.” Cachoian v.
   United States, 452 F.2d 548, 550 (5th Cir. 1971) (quoting Young v. United States, 315 U.S.
   257, 258–59 (1942)).




                                               2
Case: 18-20193     Document: 00515654941           Page: 3   Date Filed: 11/30/2020




                                    No. 18-20193


   court never pronounced that requirement at sentencing. It was not in any
   documents available to Yarbrough before the hearing either, so we review for
   abuse of discretion as opposed to plain error. United States v. Rivas-Estrada,
   906 F.3d 346, 348–49 (5th Cir. 2018). Under that standard, the district court
   erred by imposing a new, burdensome restriction in the written judgment.
   See id.; Martinez, 250 F.3d at 942.
          The appropriate remedy is to remove the conflicting condition from
   the written judgment. Bigelow, 462 F.3d at 383. We therefore vacate the
   sentence in part and remand for the district court to amend its written
   judgment accordingly.




                                         3